Case 1:20-cv-00387-HYJ-PJG ECF No. 19, PageID.95 Filed 04/28/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

SAMUEL CALHOUN #379175,

             Plaintiff,                               Hon. Hala Y. Jarbou

v.                                                    Case No. 1:20-cv-387

P. MORRIS, et al.,

            Defendants.
_________________________________/

                          REPORT AND RECOMMENDATION

      Plaintiff initiated this action against Corrections Officer P. Morris and the City

of Muskegon.      Plaintiff was recently granted leave to amend his complaint.

Because Plaintiff has been permitted to proceed as a pauper, (ECF No. 4), the Court

has reviewed Plaintiffs’ amended complaint pursuant to 28 U.S.C.           1915(e)(2) to

determine whether it is frivolous, malicious, or fails to state a claim upon which relief

can be granted. Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends

that Plaintiff’s claims against the City of Muskegon be dismissed.

                                       ANALYSIS

      A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint s allegations are true.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme Court has

held, to avoid dismissal, a complaint must contain “sufficient factual matter, accepted as
                                             1
Case 1:20-cv-00387-HYJ-PJG ECF No. 19, PageID.96 Filed 04/28/21 Page 2 of 3




true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 677-78 (2009).       This plausibility standard “is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” If the complaint simply pleads facts that are “merely consistent with” a

defendant’s liability, it “stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged – but it has not “show[n]” – “that the
             pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      In his Amended Complaint, Plaintiff identifies the City of Muskegon as a

defendant. However, Plaintiff makes no other mention therein to the City of Muskegon.

Plaintiff asserts no factual allegations against the City of Muskegon and articulates no

claim against it.   Simply put, Plaintiff has failed to allege any facts which, even if

accepted as true, would entitle him to relief against the City of Muskegon.

                                              2
Case 1:20-cv-00387-HYJ-PJG ECF No. 19, PageID.97 Filed 04/28/21 Page 3 of 3




                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that any

claims asserted in Plaintiff’s Amended Complaint against the City of Muskegon be

dismissed for failure to state a claim on which relief may be granted.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: April 28, 2021                            /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            3
